         Case 1:18-cv-09352-AJN Document 35 Filed 06/21/19 Page 1 of 2




                                             June 21, 2019

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                              Blockchain Technologies Corp. v. RVH, Inc., et al.
                              Civil Action No. 18-cv-9352 (AJN)

Dear Judge Nathan:

        Pursuant to the Court Order dated June 17, 2019, the Parties hereby submit the instant
joint letter. Counsel have communicated several times regarding the above-captioned matter,
both with regard to the complicated nature of discovery involved and with regard to determining
whether resolution were possible at this stage of the proceedings.

        With regard to discovery, the Parties have exchanged discovery and are working together
in fashioning an orderly process. Nonetheless, by virtue of the multiple sources of requested
information and the extensive paperwork involved in the transactions underlying the claims and
counterclaims in this matter, discovery is ongoing. In fact, Defendants’ counsel advises that this
week he has tried to narrow some of the factual issues in this matter and has served Plaintiff with
an additional Notice to Admit. Plaintiff will be serving third-party discovery and supplemental
discovery requests in the near future and will be producing to Defendants requested documents
that literally have taken months to locate and gather. While the Parties are working
collaboratively, we have not made the progress that either had expected or hoped.

       Given the above, counsel jointly request that discovery be extended through September
2019. At that time, we believe it would be constructive for the Parties to appear before the
Magistrate Judge for a settlement conference.

        Regarding whether either Party intends to move for summary judgment, it is premature
for a representation to be made.
          Case 1:18-cv-09352-AJN Document 35 Filed 06/21/19 Page 2 of 2



       If the Court grants this request to extend the period for discovery, Plaintiff will submit a
proposed Order to the Court. Thank you for your attention to this request.




                                      Respectfully submitted,



       s/Alan A. Heller                                                    s/Peter R. Ginsberg
Alan A. Heller (AH-7942)                                            Peter R. Ginsberg (PG-6712)
Garvey Schubert Barber, P.C.                                        Sullivan @ Worcester
100 Wall Street                                                     1633 Broadway
New York, NY 10005                                                  New York, NY 10019
(212) 965-4526                                                      (212) 660-3059

Attorneys for Defendant                                             Attorneys for Plaintiff




                                                2
